Mr. Justice Scott delivered the opinion of the court: It is assigned'as error that the court erred in refusing to direct á verdict for the defendant at the close of all the evidence. This presents-the question, is there, in this record, any evidence which, with the inferences that the jury may-justifiably draw therefrom, is sufficient to support a verdict for plaintiff? Foster v. Wadsworth-Howland Co. 168 Ill. 514; Foster v. McKeown, 192 id. 339. Without any reference whatever to the evidence on the part of the appellee, it appears from the testimony of the motorman, who was a witness for appellant, that the weather was misty, between fog and rain; that the street car tracks were slippery; that it- was pitch dark on top of the viaduct when the car reached there; that he could not see objects on the track ahead of him until they came within the range of the headlight on the car; that in his judgment that light shone ahead so that he could see about forty-five or fifty feet in that direction, but he says in fact, that, although he was looking straight ahead immediately preceding the collision, he could •not see this wagon until he was within about fifteen feet of it, and that with the track in its slippery condition he could stop •the car, at the rate at which it was traveling, in about fifty feet. Whether the rate of speed at which a street car is traveling is so high as to be dangerous depends very largely upon circumstances. A street car may be propelled at a high rate of speed in the daytime or along a street that is brilliantly lighted at night with perfect safety, while the same rate of speed maintained after dark in an unlighted street would be extremely dangerous. It appears here that the rate of speed was such that the motorman could not stop the car in time to avoid striking an obstacle on the track, after he was near enough to see it, if the obstacle remained stationary. From that proof it may be inferred that appellant was negligently propelling the. car at a rate of speed high enough to be dangerous, and that proof warranted the court in denying the motion for a peremptory instruction. On the night of the accident, appellant caused a physician to go to the home of the appellee. He found her in bed in her night dress, talked with her, and made a careful external examination of her person. For this purpose it was necessary to remove the covering and draw up the garment in which she was attired. In his closing argument to the jury, counsel for appellee charged that the physician had in an objectionable manner turned down the bed-clothes and pulled up the garment of appellee on that occasion, and the attorney in very vigorous language characterized this conduct as being improper and unlawful. Counsel for appellant objected, and the court sustained the objection, and it is urged that the statements of counsel in that regard were so prejudicial to appellant’s cause that merely sustaining the objection made thereto did not leave the record free from error. The physician, by one answer, made inadvertently or otherwise, furnished some ground for the attack made upon him. Under these circumstances we do not think the remarks of counsel warrant reversal. The judgment of the Appellate Court will be affirmed. Judgment affirmed.